Citation Nr: 1703158	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-26 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected lumbar and thoracic strain, lumbar degenerative disc disease, with sciatica.  

2.  Whether the reduction from 20 percent to 10 percent for service-connected lumbar and thoracic strain, lumbar degenerative disc disease, with sciatica was proper.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2005 (service connection for spine), and February 2013 (reduction) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Procedural history

In a January 2005 rating decision, the AOJ granted entitlement to "lumbar strain (post-service back injury not included in evaluation)," and provided a noncompensable evaluation.  The Veteran appealed this rating decision to the Board.  In August 2009, the Board remanded the issues of entitlement to an initial compensable rating for lumbar strain and entitlement to service connection for a "low back disability other than service-connected lumbar strain, to include degenerative joint disease and degenerative disc disease of the lumbar spine and associated sciatica."  In doing this, the Board essentially interpreted the Veteran's appeal of the January 2005 rating decision as two separate issues.  The 2009 remand directed that the Veteran be provided a Statement of the Case (SOC) related to a claim for service connection for spine disabilities other than his service-connected lumbar strain.  The claim for an increased rating for lumbar strain was also remanded as intertwined with his claim for further service connection. 

The SOC was provided in August 2012, and the Veteran submitted a timely substantive appeal of the service connection issue.  In June 2014, the Board denied the Veteran's claim for service connection for additional lumbar spine disabilities.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  In July 2015, CAVC vacated the June 2014 Board decision and remanded the issue. 

In a September 2011 rating decision, the AOJ provided an increased 20 percent evaluation for the Veteran's service-connected lumbar strain.  In an August 2012 rating decision, the AOJ proposed reducing the Veteran's 20 percent rating back to noncompensable.  In September 2012, the Veteran's representative noted the Veteran was withdrawing his claim for an increased rating for his lumbar spine disorder, but that he wanted to continue to pursue his objection of the proposed reduction.  In other words, the Veteran wished to maintain the 20 percent rating, and was not seeking a rating in excess of 20 percent.  In a September 2013 rating decision, the AOJ found clear and unmistakable error (CUE) in the September 2011 rating decision, and reduced the Veteran's lumbar strain rating from 20 percent to noncompensable. 

In February 2015, the AOJ provided a SOC denying a claim for an increased, compensable, rating for lumbar strain.  In March 2015, the AOJ provided a SOC which found that the reduction in the evaluation of the thoracic spine strain, T-10 (formerly lumbar strain) from 20 percent to noncompensable was proper.  In April 2015, the Veteran provided a substantive appeal which was timely for both SOCs.  Although the substantive appeal only addressed the reduction, the Veteran indicated he wanted to appeal all issues presented in the SOCs.  As such, the Board will address claims for reduction and increased ratings.  Additionally, the Board reverted the reduction language as one for lumbar strain, in an attempt to lessen the confusion in this complicated case (notably, the General Formula for rating spine disabilities addresses the thoracic and lumbar spine with the same rating criteria, so this change in language does not alter the criteria used to rate the Veteran's disability). 

A February 2016 Board decision granted service connection for a low back disability other than the already service-connected lumbar strain, to include degenerative disc disease and associated sciatica.  That decision remanded the claim for an increased rating for service-connected lumbar strain and the issue of whether the reduction from 20 percent to noncompensable for lumbar strain was proper. 

A June 2016 rating decision implemented the 2016 Board decision and increased a noncompensable rating for lumbar and thoracic spine strain, degenerative disc disease, lumbar sciatica, to 20 percent effective September 13, 2004 (date of the original grant of service connection); and a 10 percent rating was assigned effective February 2, 2015.  Also, service connection was granted for radiculopathy of the left lower extremity and separately for radiculopathy of the right lower extremity, and each was assigned a 10 percent rating effective February 2, 2015.  

Information of record reflects that the Veteran's former attorney withdrew from representation and waived entitlement to attorney fees.  

The issue of entitlement to service connection for bilateral hip disorders was discussed in the 2015 CAVC decision.  The February 2016 Board decision noted that such matter had not been adjudicated by the Agency of Original Jurisdiction (AOJ) and, so, the Board did not have jurisdiction over it, and it was referred to the AOJ for appropriate action.  However, a September 2016 rating decision denied service connection for bilateral hip strain claimed as bilateral hip disorder and the Veteran was notified thereof by RO letter dated October 4, 2016.  

The Veteran was scheduled for a travel Board hearing to take place on April 5, 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Social Security Administration data reveals that the Veteran died on January [redacted], 2017; the Board was notified of his death later that month.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed.Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed.Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed.Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person (such as a surviving spouse) to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed.Reg. 52,977, 52, 982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 79 Fed.Reg. 52,977, 52, 982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed.Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  







ORDER

The appeal is dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


